ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erik Wright on 11 August 2022.

The application has been amended as follows: 
Claim 1. (Currently Amended) A method of making a gas turbine engine component, the method comprising: creating a computer file defining the component in layers, the component comprising: a body including a sealing portion; an abradable seal extending from the sealing portion; and building the component using an additive manufacturing process that builds the component on a layer-by-layer basis such that the abradable seal is integral to the body; wherein building the component comprises: forming, in a layer-by-layer fashion, an annular protective structure on a side of the abradable seal opposite the sealing portion; modifying the component after forming the protective structure; and finishing the component by removing the protective structure from the abradable seal after the component has been modified.

****END OF AMENDMENTS****
The claim has been amended to add “gas turbine engine component” to the preamble.
Allowable Subject Matter
Claims 1-7 and 9-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner’s best art does not teach a method of forming a gas turbine engine component as claimed. Specifically, while the method of forming a sealing portion in a layer-by-layer fashion was known in the art at the time the invention was effectively filed, the prior art does not teach the steps of forming, in a layer-by-layer fashion, an annular protective structure, modifying the component after forming the protective structure, and then finishing the component by removing the protective structure after the component has been modified as is claimed. 
Rather, as noted in the rejection of Application 14/867,850 both Bill (US 4135851) and Corrigan (US 3423070) teach protective structures. However, neither Bill nor Corrigan teach the method as claimed wherein the protective structures are specifically made in a layer-by-layer process. Moreover, even if it were obviated to form the protective structures of Bill or Corrigan by additive manufacturing, neither Bill or Corrigan teaches the protective structures should be removed after modifying the component. Rather, both Bill and Corrigan intend for the protective structures to serve some purpose during the operation of the turbine, such as creating an abradable seal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11 August 2022